Order, Supreme Court, New York County (Barbara Kapnick, J.), entered on or about May 23,1995, which denied defendants-appellants’ motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, with costs.
The IAS Court properly concluded that cognizable claims for piercing the corporate veil were stated in the complaint (see, 29/35 Realty Assocs. v 35th St. N. Y. Yarn Ctr., 181 AD2d 540, 541). Plaintiffs’ claim that all of the corporate defendants are part of a larger corporate combine is particularized and includes, for example, specific allegations that all of the corporations’ cabs are centrally maintained and garaged; that borrowed funds are commingled to finance medallions and vehicles for all the entities; and that all the corporate books are under the control of the same persons. We also find the allegations supporting the claim that the corporations are the alter ego of defendant More to be sufficient to withstand this motion to dismiss addressed to the pleading. We have considered defendants’ remaining contentions and find them to be without merit. Concur — Rosenberger, J. P., Rubin, Kupferman, Nardelli and Tom, JJ.